Citation Nr: 0019761	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-08 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for seborrheic dermatitis of the face and scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1994 to December 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
seborrheic dermatitis of the face and scalp, and assigned a 
10 percent evaluation, effective as of December 1996.  The 
veteran disagreed with the assignment of the 10 percent 
evaluation, arguing that this condition warranted a higher 
evaluation.

In May 1999, the Board remanded the matter to the RO for 
additional development.  To the extent possible, that 
development has been accomplished, and the matter is again 
before the Board.  As noted in the Board remand, the rating 
decision on appeal also denied the veteran's claim for 
service connection for bilateral ankle and knee pain.  The 
veteran filed a notice of disagreement with respect to that 
decision, and the RO issued a statement of the case.  During 
his hearing before the RO in June 1998, however, the veteran 
withdrew his appeal with respect that these issues.  
Therefore, these claims are not before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's seborrheic dermatitis of the face and scalp 
is manifested by no more than exfoliation, exudation or 
itching involving an exposed surface or extensive area 
without constant exudation or itching, extensive lesions or 
marked disfigurement.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for seborrheic dermatitis of the face and scalp have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 
7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected seborrheic 
dermatitis of the face and scalp is more severely disabling 
than currently evaluated.  The veteran has disagreed with the 
characterization of his condition as controlled by 
medication.  He maintains that the condition is 
uncontrollable and productive of constant itching.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.

In August 1997, the RO rendered a favorable decision on the 
veteran's claim, and assigned a 10 percent rating for 
seborrheic dermatitis of the face and scalp, effective from 
December 1996.  The veteran filed a notice of disagreement 
with respect to the 10 percent evaluation, and this appeal 
ensued.  As this is a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127.  Under these circumstances, the VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet. App. at 125-127, citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.  

As noted, the veteran was awarded a 10 percent schedular 
evaluation for his seborrheic dermatitis.  He maintains that 
constant itching makes the recurring face and scalp rash 
productive of open sores on a routine basis.  The Board has 
considered the veteran's argument as well as the other 
evidence of record, and, for the following reasons, concludes 
that the veteran's skin condition is appropriately rated at 
10 percent.  

Service medical records show that the veteran had chronic 
skin problems on the face beginning in December 1994 and 
continuing through the rest of his service.  At his August 
1997 VA examination, the veteran reported that he used 
Ketoconazole cream on his face daily, Ketoconazole shampoo 
two to three times per week, and hydrocortisone as needed.  
Examination revealed the skin to be smooth and oily.  There 
were raised, reddish, macular areas of seborrheic dermatitis 
starting at the scalp in the anterior portion of the 
hairline, all across his hairline and into the left side of 
the hairline over the temple area moving halfway to the back, 
almost to the crown.  All along the right side of the scalp, 
above the right ear and along the hairline into the hair to 
the back of the head on the right side was the same macular, 
slightly elevated erythematous dermatitis.  There was 
involvement including flaky skin on the posterior aspect of 
the right ear and face across the eyebrows, the bridge of the 
nose and along both sides of the nose.  There was no 
discharge.  The examiner described the rash as "just 
erythematous with some flakiness seen."  The diagnosis was 
seborrheic dermatitis of the face and scalp not disfiguring 
at present.  

The veteran submitted photographs of the affected areas in 
January 1998.  These show some lesions in his scalp area 
which he revealed by parting his hair with his hands.  
Although visible when the hair was parted, the lesions were 
generally covered by the veteran's hair.  

The veteran offered testimony at a hearing before an RO 
hearing officer in June 1998.  He testified to severe 
exacerbations and explained that the VA examination had not 
been conducted while the rash was at its peak.  He stated 
that, at its peak, the rash would force him to scratch his 
scalp repeatedly.  He stated that the condition was 
productive of pus and drainage.  At those times, he used the 
prescription soap and showered to wash his hair two or three 
times per day.  No residual scarring was observed or alleged.  

Records received pursuant to the Board's May 1999 remand 
consist of VA outpatient records and a portion of his VA 
pharmacy record.  The veteran received five refills for his 
creams and shampoo from September 1998 to June 1999.  In July 
1997 he sought treatment for his dry face rash of one year's 
duration.  The rash would reportedly start dry and pruritic, 
then feel like it was burning and then scab over.  The 
examiner noted a red, scaly two to three centimeter rash 
beneath each nostril, a red, slightly elevated rash on the 
upper side of the forehead, and a red scaly rash on the 
scalp.  Also noted was dandruff.  The assessment was 
seborrheic dermatitis.  The treatment plan included mild 
soap, anti-dandruff shampoo, facial creams to moisturize face 
and referral to dermatology clinic.  Subsequent dermatology 
clinic examination of July 1997 revealed greasy scaling on 
the scalp and central face and scaling of the fingers.  The 
veteran was prescribed medication and he was to follow up as 
needed.  

The next dermatology clinic record is dated in September 
1998.  At that time, the examiner described the veteran's 
seborrheic dermatitis as well-controlled with Nizoral.  
Examination of the face revealed bilateral nasolacrimal fold 
scaling.  Hand eczema, characterized by mild scaling, was 
also noted at that time.  The veteran was instructed to 
continue use of his facial and scalp medication creams.  

The veteran was afforded an additional VA examination for 
dermatology conditions in March 2000.  The veteran reported 
that he was still treating his condition with Nizoral cream 
and shampoo daily.  The veteran reported two to three 
exacerbations per month.  Cold weather, smoke exposure or 
change in weather could precipitate an exacerbation.  The 
last flare-up was reportedly one week before the examination.  
Examination revealed a small amount of scaling and erythema 
about the eyebrows.  No scalp lesions were noted.  There was 
a small area of mild scaling (0.5 cm) just above the left lip 
and beard line.  No other areas appeared infected and no 
other areas of exacerbation were reported.  There was no 
evidence of constant itching on examination.  The lesions 
were described by the examiner as non-extensive and non-
disfiguring.  The examiner also noted that there was no 
evidence of exudation on examination.  The assessment was 
seborrheic dermatitis.  

The veteran's seborrheic dermatitis of the face and scalp is 
an unlisted skin condition rated by analogy under Diagnostic 
Code 7806 pertaining to eczema.  38 C.F.R. §§ 4.27, 4.118, 
Diagnostic Code 7806 (1999).  Eczema which is productive of 
slight, if any, exfoliation, exudation or itching on a 
nonexposed or small area, is rated as noncompensable, while 
eczema producing exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent rating.  Eczema with constant exudation or itching, 
extensive lesions or marked disfigurement warrants a 30 
percent rating, while eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warrants 
a 50 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

The record is replete with reference to the fact that the 
veteran's seborrheic dermatitis is at present a 
nondisfiguring condition.  Both the photographs submitted by 
the veteran and the observations in the medical examination 
records are in accord in this regard.  Further, the condition 
causes no current functional limitation.  Moreover, the 
veteran's skin condition was characterized in the March 2000 
VA examination as productive of only mild scaling and 
erythema.  That the examiner found no evidence of constant 
itching further supports the conclusion that manifestations 
of this skin condition are appropriately contemplated by the 
current evaluation.  The Board does not doubt the veteran's 
assertions that the rash can be characterized as involving 
itching.  However, based on the several examinations of 
record, the Board notes that the veteran's condition has not 
been observed to be productive of constant itching or 
exudation.  Moreover, while there is evidence that the skin 
condition at issue has been productive of exfoliation, that 
symptomatology is contemplated by the currently assigned 10 
percent evaluation.  Neither the photographic evidence nor 
the examination reports suggest the presence of extensive 
lesions.  Thus, although the veteran's contentions regarding 
more severe manifestations of the rash have been considered, 
they are found to be without support in the medical evidence 
and thus of less probative value than the remaining evidence 
suggesting more moderate symptoms.  Overall, the record 
affords no basis for an evaluation in excess of 10 percent 
for seborrheic dermatitis of the face and scalp at any 
relevant time.  

Additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluation 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for seborrheic dermatitis 
of the face and scalp.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Further, there has been no showing that the veteran's 
disability has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran indicated 
in written statements that his condition is severe, examiners 
during the pendency of this appeal have not observed any 
appreciable manifestations of the condition to the degree 
asserted by the veteran.  Moreover, there is no indication 
that the condition has in any way impaired the veteran in the 
performance of an occupation.  The veteran testified that he 
told his most recent employer merely that he had a condition 
similar to dandruff.  Thus, the Board concludes that this 
disability has not markedly interfered with any particular 
job.  Under these circumstances, further consideration of an 
extra-schedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial evaluation in excess of 10 percent for seborrheic 
dermatitis of the face and scalp is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

